Case 2:19-cv-00502-JPH-MG Document 22 Filed 08/25/21 Page 1 of 2 PageID #: 165




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

MICHAEL JON BUSH,                                      )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00502-JPH-MG
                                                       )
WARDEN,                                                )
                                                       )
                               Respondent.             )

             Order Discussing Request to Proceed on Appeal In Forma Pauperis

       The petitioner seeks leave to proceed on appeal without prepayment of the appellate fees

of $505.00. An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

is not taken in good faith. 28 U.S.C. § 1915; see Coppedge v. United States, 369 U.S. 438 (1962).

"Good faith" within the meaning of § 1915 must be judged by an objective, not a subjective,

standard. See id.

       There is no objectively reasonable argument the petitioner could present to argue that the

disposition of this action was erroneous. In pursuing an appeal, therefore, the petitioner "is acting

in bad faith . . . [because] to sue in bad faith means merely to sue on the basis of a frivolous claim,

which is to say a claim that no reasonable person could suppose to have any merit." Lee v.

Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). The Court denied the petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 because Mr. Bush challenged the enhancement of his sentence

under the Sentencing Guidelines and had not shown a miscarriage of justice as required for relief

under § 2241. Accordingly, his appeal is not taken in good faith, and for this reason his request

for leave to proceed on appeal in forma pauperis, dkt [17], is denied.

SO ORDERED.



                                                      1
Case 2:19-cv-00502-JPH-MG Document 22 Filed 08/25/21 Page 2 of 2 PageID #: 166




Date: 8/25/2021




Distribution:

MICHAEL JON BUSH
13312-029
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov




                                         2
